DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1−14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
It would not be possible to specifically point out every instance of indefiniteness in the claims. The following is a list of specific issues followed by one or more examples, which Applicant can then use to identify additional problems:
Every claim element must be set forth once in the indefinite form (usually by using an indefinite article such as “a,” “an,” “at least one,” “a plurality of”), and every subsequent mention must refer back in definite form (using definite articles like “the” and “said”). For example, in claim 1, “A…method of these space-rockets vertical landing by hanging on landing-station having gantries and more apparatus comprising: the space-rockets equipped with the spreadable-arms which are adopted for vertical landing by hanging on gantries…” the second mention of “gantries” should say “the gantries.”
Claim elements should not be reintroduced in indefinite form. For example, if Applicant recites “a landing station mounted on land or on the deck of a sea ship” the claim cannot then recite “the sea ship adapted for having landing station” because its unclear if this refers to the previous landing station or a newly recited (additional) landing station.
Everything must be clearly and definitely identified. Phrases like “and possibly more devices” or “…can comprise” are inherently indefinite.
Every claim must belong to a single statutory class of invention, such as an apparatus or a method. The scope of a claim becomes indefinite where Applicant recites, in the same claim, “A system for…and method of…”
Multiply dependent claims should refer to parent claims in the alternative only.
Claim Objections
Claims 1−14 are objected to because of the following informalities: it is not possible to provide a full list of all claim objections. It appears that Applicant confuses the words “adopted” and “adapted” throughout the claims. The claims should include paragraph breaks, with each separate element and each wherein clause receiving its own paragraph.
Appropriate correction is required.
Notes for Pro Se Applicants
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
The following claims, drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
1. A system for space rockets equipped with spreadable arms, comprising:
a plurality of space rockets, each comprising:
a fuselage;
spreadable arms;
steering flaps; and 
a sliding engine cover having jalousies;
one of the space rockets further comprising a dividable sectional load cover;
a landing station mounted on land or on the deck of a ship, comprising:
movable landing station gantries having damping wagons;
hangers having rotating wedges; and
grasping wagons; and
a harbor terminal adapted for reloading, launching, and landing the plurality of space rockets, comprising:
two movable ground gantries; and 
a ground crane;
wherein each space rocket is configured for vertical landing by deploying its spreadable arms and descending until at least two of the spreadable arms contact the damping wagons of the movable landing station gantries, whereby the space rocket hangs from the gantries.
2. The system according to claim 1, wherein each space rocket comprises at least two spreadable arms 
located on opposite sides of the fuselage;
wherein the at least two spreadable arms are configured to be retracted during an ascent phase of the space rocket such that the arms are substantially adjacent the fuselage;
wherein the at least two spreadable arms are configured to be at least partially deployed during a descent phase of the space rocket such that the arms provide aerodynamic braking to the space rocket; and
wherein the at least two spreadable arms are configured to be fully deployed during a landing phase of the space rocket such that the at least two spreadable arms support the space rocket on the landing station gantries, whereby the rocket can hang on the gantries.
3. The system according to claim 1, wherein each spreadable arm comprises:
at least two lateral beams, a middle beam, a servomotor installed inside the space rocket fuselage, two corner beams fastened on the space rocket fuselage, and a slider movable between two corner beams;
wherein both lateral beams are rotatably joined with the space rocket fuselage at a first end of the lateral beams by two bearing axles which are situated in four bearing brackets;
wherein a first end of the middle beam is rotatably joined to a second end of both lateral beams;
wherein a second end of the middle beam is rotatably joined with a slider.
4. The system according to claim 2, wherein each space rocket comprises:
a pushing mechanism mounted inside the space rocket fuselage, the pushing mechanism comprising a blocking bar which is configured to block the spreadable arm from further deployment once the spreadable arm reaches a fully deployed state;
wherein the pushing mechanism comprises a beam having a C-shaped profile, a linear actuator, a vertical low bar and the blocking bar;
wherein the pushing mechanism is adapted for pushing and pulling the blocking bar; and
wherein each blocking bar comprises a groove which is adapted to fit with the a bar permanently fastened on middle beam in the spreadable arm.
5. The system according to claim 1, wherein the steering flaps are cardinally installed on an upper part of each space rocket and are adapted to steer the space rocket during its descent in atmosphere;
wherein each flap is cardinally installed by means of hinges to the space rocket fuselage;
wherein each flap is deflected by a deflection mechanism having a linear actuator and two brackets;
wherein the steering flaps comprise rotatable torsional triangles which are configured to steer the space rocket as needed before landing on the landing station gantries;
wherein each torsional triangle comprises a rotary actuator adapted for axial torsion of the torsional triangles;
wherein each rotary actuator grasps and steers the torsional triangles.
6. The system according to claim 1, wherein the dividable sectional load cover is configured to open by parting into two sections by folding outward, and is configured to close by folding up the two sections, and is configured to cover a payload when closed, thereby creating thermal protection during the space rocket ascent and descent in the atmosphere;
wherein the dividable sectional load cover comprises four cog beams;
wherein each one section of the sectional load cover is held up and inclined by two cog beams;
wherein all cog beams are situated outside and on two opposite sides of the space rocket;
wherein each cog beam is revolvingly installed to the space rocket fuselage by means of a rotating head;
wherein each rotating head is mounted inside the space rocket;
wherein each rotating head comprise a rotating axle to which is permanently fastened one cog beam;
wherein each rotating head is driven by one servomotor with one reduction gear which rotate the rotating axle;
wherein the dividable sectional load cover is adapted to be lifted above a second stage rocket before folding out on two opposite sides, and is adapted to be completely lowered down to the space rocket upper part when the second stage rocket is not used;
wherein each one section of the sectional load cover has installed its own two hoisting gears;
wherein each hoisting gear is mounted inside the sectional load cover;
wherein inside the sectional load cover each cog beam is held up by means of one hoisting gear;
wherein all cog beams protrude suitably up above the hoisting gears inside the sectional load cover to enable initially lifting up the entire sectional load cover;
wherein each hoisting gear is driven by one servomotor with one reduction gear which rotates one cog wheel which is fitted with one cog beam.
7. The system according to claim 1, wherein the sliding engine cover comprises a main cover having two sliding jalousies and two sliding rounded plates;
wherein each entire sliding engine cover is adapted to cover the engine by sliding down or uncover the engine by sliding up;
wherein the sliding engine cover is adapted to cover the space rocket main engines during atmospheric reentry to provide thermal protection, and is adapted to uncover the engine during the space rocket liftoff and during braking action at space rocket landing;
wherein the main cover with jalousies is installed to the space rocket fuselage bottom by means of four flat carrying plates;
wherein each main cover comprises two U-shaped rails, two stiffening beams, two sliding jalousies wherewith each is joined by hinges with one side plate;
wherein all flat carrying plates are permanently fastened to the space rocket fuselage;
wherein all flat carrying plates are permanently fastened by the two long U-shaped rails;
wherein both U-shaped rails extend out from the space rocket fuselage one side to its bottom and further to the space rocket fuselage opposite side;
wherein the opposite U-shaped rails upper ends are permanently fastened with themselves and with the space rocket fuselage by means of two stiffening beams;
wherein in both U-shaped rails are placed two jalousies wherewith each one is joined by hinges with one side plate;
wherein both jalousies with the side plates are placed on two opposite sides of the space rocket fuselage;
wherein both jalousies with the side plates are adapted to move slidingly in two U-shaped rails;
wherein both jalousies are adapted to contact one another in the U-shaped rails;
wherein after lowering down of both jalousies underneath the space rocket arises a square flat surface or wedge shaped surface which covers the main engines underneath;
wherein both sliding rounded plates are configured such that after their lowering down they are adapted to shield almost entirely the main engines on the both sides which are not entirely covered by main cover with jalousies;
wherein both sliding rounded plates are situated on two opposite sides of the space rocket fuselage;
wherein each rounded plate can move slidingly down and up in two angle profiles;
wherein all four angle profiles are permanently fastened to the space rocket fuselage.
8. The system according to claim 1, wherein the landing station is adapted to be on land having two movable ground gantries,
wherein the landing station is further adapted to be deck mounted on the ship, the ship having two movable deck gantries and comprise a the hangers and the grasping wagons,
wherein one pair of the hangers are adapted to be installed on each side of the gantries, and 
wherein the grasping wagons are adapted to be installed underneath the gantries.
9. The system according to claim 8, wherein all moving gantries comprise a rails comprising damping wagons,
wherein two movable gantries are adapted to approach to each over before landing of the space rocket,
wherein two movable gantries are adapted to place themselves precisely under landing space rocket equipped with spreadable arms,
wherein both movable deck gantries comprise wheels to precisely move on the deck rails along the ship length,
wherein both movable ground gantries comprise wheels to precisely move about on ground and turn on it, and 
wherein two gantries can approach to each over and touch on themselves with bumpers.
10. The system according to claim 9, wherein the hangers comprise:
wherein one pair of the hangers is adapted for hanging one space rocket equipped with spreadable arms and fastening the space rocket at bottom by means of four rotating wedges,
wherein the hangers are permanently fastened onto main deck of the ship,
wherein each hanger can comprise two rotating wedges which are adapted for blocking and fastening of one space rocket equipped with spreadable arms,
wherein the opposite hangers have the rotating wedges mounted on varied heights,
wherein two rotating wedges which are installed on one hanger have a common support axle,
wherein each rotating wedge has its own rotating axle and rotary actuator adapted to be rotated apart other rotating wedges.
11. The system according to claim 10, wherein each damping wagon comprises:
a plurality of wheels, one main plate with on both sides permanently fastened several tubes, and above the main plate permanently fastened the bottoms of several conic springs in vertical setting which can be compressed, and whereat the several conic springs tops are permanently fastened to being situated above them a middle plate or a top plate, and to the top plate on both sides are permanently fastened several leading shafts,
wherein all leading shafts are adapted to fit with several tubes in middle plate and the main plate;
wherein all lowered down leading shafts are adapted to not hook up and not collide with any components of the hangers and of the deck gantries, and each damping wagon can comprise one or several layers of conic springs, and each damping wagon can comprise thick flexible layers above the top plate, and each damping wagon can comprise flexible wedge shaped fenders on sides;
wherein all damping wagons can precisely roll in rails on both deck gantries tops and so transverse the ship length,
wherein all damping wagons are adapted to place themselves under the landing space rocket because these damping wagons can precisely move transverse the ship on both deck gantries tops,
wherein the damping wagons can be in various sizes,
wherein two damping wagons are adapted to one vertically landing space rocket which hangs itself on its spreadable arms,
wherein the damping wagons are adapted to be compressed after the space rocket hangs itself,
wherein two compressed damping wagons are adapted to roll over in rails from two deck gantries tops onto two hangers tops,
wherein constructions of all damping wagons are entirely adapted with constructions and function of the entire hangers and of the gantries,
wherein all damping wagons have damping range during hanging the space rockets equipped with spreadable arms,
wherein simultaneously all damping wagons maintain unshaken and stable top surfaces during their compression by the space rocket,
wherein two compressed damping wagons with hanged space rocket and both grasping wagons having grasped this space rocket bottom can move to the ship side and between one pair of hangers.
12. The system according to claim 11, wherein the grasping wagons comprise:
at least two rotating poles having spherical ends with flexible coatings, wherein the spherical ends with flexible coatings are adapted for direct contacts with the space rockets,
wherein the grasping wagons are adapted to completely lower down all rotating poles on sides to horizontal setting,
wherein the grasping wagons are adapted to move under bottom of the space rocket which hangs itself on two deck gantries,
wherein the grasping wagons are adapted for blocking swinging of the landed space rocket bottom by means of four rotating poles,
wherein the grasping wagons are also adapted for fastening of the landed space rocket bottom,
wherein the grasping wagons are adapted to move in rails on both movable decks and transverse the ship,
wherein the grasping wagons are adapted to move together in between one pair of the hangers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642